Bell, J.
Of the facts in controversy, there can be no doubt that the referees found against Wendell’s right to claim performance of Bean’s contract, and that they did not allow to Bean the amount of costs paid by him in the trespass suit. It is clear, that some concession was made as to the right to recover those costs, in consequence of which no further evidence on the right to those costs was offered. The precise character of the admission is left in some doubt by the evidence. The witnesses recollect it differently; they probably understood it differently. But we think there is a decided preponderance in favor of the admission, as set forth in the bill. Upon this view of the evidence, the only question is as to the law arising on those facts.
*587Here is no mistake of the arbitrators to bring the case within the principle of Rand v. Redington, 13 N. H. Rep. 72; nor any refusal to hear evidence, since what is contended is, that the parties agreed to omit the evidence upon the concession made by the plaintiff.
No intentional misconduct is imputed to the referees, and none appears. It is shown that the referees did, in fact, consider the item and disallowed it; not upon any real or imagined defect of proof, but upon their view of the equities existing between the parties. This subject of the reference was substantially a single transaction, though consisting of several parts. The referees, it appears, considered these matters and awarded a sum as the balance of the conflicting claims to .one of the parties. They differed in their views, as to some of the questions presented, and arrived at their results by different processes. When the referees have thus arrived at a conclusion upon the view taken by each, of the general equities of the case, and have fixed a balance upon a compromise of opinions, it becomes entirely immaterial what claims, among those presented, were considered, as allowed or disallowed; since, with this conclusion in their mind, if they had desired to avoid the difficulty which has occurred in this case, and had allowed this claim for costs, it would only have been balanced by some other claim or equity, which might be allowed as a set-off. If the arbitrators had allowed or disallowed the claims, severally, on the one side, or on the other, and made their award the balance of those allowances, the omission of an admitted claim, by accident, or mistake, or fraudulent design, would be a good reason to object to the award. But here, it appears, that the award was the result of a compromise of differing opinions among the arbitrators, and of a mere jumping at conclusions; perhaps the best method, in the absence “ of much proof of the amount or value of the timber taken off,” of settling the controversy, that the case admitted of. When referees say, that they estimated the claim on one side by fixing a value on the land and timber in its original state, taking a different value from the price fixed by the parties in a contract of sale, and then finding a present value by the same loose *588way of estimation, and making the difference of the estimates the allowed claim of one party, no Court would set aside their award, if they arrived at their results on the other side by a process equally loose. It is perfectly apparent, that by any inquiry as to the steps by which they reached their results, if such an inquiry were allowable, no light can be gained beyond this, that they endeavored to make an award, which would, as they judged, do substantial justice between the parties.
If arbitrators are guilty of fraud or any intentional wrong, or if they fall into any mistake or error, injurious to the parties, their judgments may be inquired into; but it is no objection to a report, that they have arrived at a result, upon a general view of what seems to them just and equitable between the parties, without a detailed examination or discussion of particulars. A' report is not to be set aside on the simple ground of an erroneous judgment of the referees, when their judgment has been fairly exercised upon the matter submitted to them. For the parties having agreed to abide the decisions which the impartial judgment of the referees may pronounce, the decision, when fairly made, though erroneous, must be conclusive. Greenough v. Rolfe, 4 N. H. Rep. 359.

Hill dismissed.